t c memo united_states tax_court thomas butti petitioner v commissioner of internal revenue respondent docket no 11084-02l filed date thomas butti pro_se kevin m murphy for respondent memorandum findings_of_fact and opinion colvin judge respondent sent a notice_of_determination concerning collection action s under section lien and or levy to petitioner in which respondent determined that it was appropriate to sustain respondent’s collection action with section references are to the internal_revenue_code as amended and in effect for the years in issue respect to petitioner’s unpaid income taxes for and the parties dispute whether respondent provided petitioner an opportunity for a hearing as required by sec_6330 and whether petitioner received a notice_of_deficiency for and we conclude that respondent did not provide petitioner an opportunity for a hearing and that petitioner did not receive the notice_of_deficiency we will remand the case to respondent to provide an opportunity for a hearing as required by sec_6330 findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner was incarcerated in the wyoming correctional facility attica new york when the petition was filed he lived in the state of new york before and after he was incarcerated before he was incarcerated petitioner was a licensed chiropractor practicing in yonkers new york on date he pleaded guilty to offering a false instrument for filing in the first degree insurance fraud in the second degree grand petitioner’s tax_liability for is no longer at issue larceny in the second degree and attempted grand larceny in the third degree b the notice_of_deficiency for and respondent sent article no z by certified mail to petitioner at the gowanda correctional facility p o box gowanda ny gowanda and article no z by certified mail to petitioner pincite malverne road scarsdale ny on date respondent recorded the mailing on a u s postal service form_3877 acceptance of registered insured c o d and certified mail or its equivalent a certified mail list which stated at the top statutory_notice_of_deficiency for the years indicated have been sent to the following taxpayers gowanda received that item on date petitioner was not housed at gowanda from date to date gowanda maintained a log for mail pertaining to inmates’ legal proceedings petitioner signed that log in order to receive two items of certified mail on date the log does not state the certified mail numbers of the items he received petitioner received various articles of certified mail from respondent while he was incarcerated at gowanda c the sec_6330 hearing respondent issued a final notice notice_of_intent_to_levy and notice of your right to a hearing on date in the final notice respondent stated that petitioner owed dollar_figure for dollar_figure for and dollar_figure for on date petitioner sent to respondent a form request for a collection_due_process_hearing petitioner was incarcerated at the wyoming correctional facility at that time he attached an explanation in which he said he had not received the notice_of_deficiency and that he was not liable for tax in the amounts stated in the notice one of respondent’s appeals officers was assigned to petitioner’s case on date the appeals officer kept an activity log for the case in which he said the case is very complex petitioner claims that he had no prior opportunity to contest the underlying liability and he did not receive the notice_of_deficiency and the administrative file indicates that a defaulted notice_of_deficiency is in the administrative file on date the appeals officer sent a letter to petitioner at the wyoming correctional facility stating in part we scheduled the conference you requested on this case for a m date at room broadway new york new york please let me know within days from the date of this letter whether this is convenient if it is not i will be glad to arrange another time our meeting will be informal and you may present facts arguments and legal authority to support your position if you plan to discuss new material please send me copies at least five days before our meeting you should prepare statements of fact as affidavits or sign them under penalties of perjury the appeals officer knew that petitioner was incarcerated when he sent that letter on date petitioner wrote the following to the appeals officer i received your date correspondence affixed hereto and i respond accordingly i was transferred to the facility listed below and wyoming did not forward your correspondence expeditiously therefore i apologize for the delayed response but it is with just cause i commence by thanking you for scheduling a conference on this case unfortunately i am faced with two challenges i am confined to solitary until date and i do not have access to a telephone legal documents and or transportation to even meet with you at this time furthermore and due to my indigency status as granted by both federal and state courts i am unable to retain an attorney certified_public_accountant or person enrolled to practice before the internal_revenue_service i am currently petitioning a professional willing to assist pro bono i humbly request a moratorium until i can either access my complete file post date obtain a pro bono accountant or attorney or complete my due process right to a full and fair opportunity to appeal my criminal case petitioner did not meet with the appeals officer in new york on date on that day the appeals officer wrote in his activity log that he had reviewed respondent’s transcripts of account for petitioner’s tax_year and including forms certificates of assessments payments and other specified matters and concluded that respondent had followed proper administrative and procedural requirements the appeals officer received and read petitioner’s date letter on date even though he told petitioner he would reschedule the hearing at petitioner’s request the appeals officer did not do so on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or in it respondent determined that respondent’s collection action with respect to petitioner’s tax years and was proper opinion a whether respondent provided petitioner an opportunity for a hearing under sec_6330 respondent contends that petitioner was given an opportunity to have a hearing in this case we disagree the appeals officer invited petitioner to attend a hearing and said he would reschedule it if it were inconvenient for petitioner to attend petitioner timely requested that it be rescheduled as a result of telling petitioner he would reschedule the hearing at petitioner’s request and then not doing so the appeals officer denied petitioner the opportunity for a hearing on the issues petitioner had identified in his request for a hearing the appeals officer knew that petitioner had raised numerous issues none of which the appeals officer characterized as frivolous we conclude that petitioner did not have an opportunity for a hearing as required by sec_6330 b whether petitioner received the notice_of_deficiency for and a taxpayer may challenge the existence or amount of the underlying tax_liability if he or she did not receive a notice_of_deficiency or otherwise have an opportunity to dispute that tax_liability sec_6330 114_tc_176 petitioner contends that he did not receive the notice_of_deficiency for and and that he is not liable for tax in the amount stated in the notice_of_determination respondent points out that the form_3877 states that respondent mailed a notice_of_deficiency to petitioner gowanda records state that gowanda received the item of mail listed in the form_3877 and that petitioner signed for two articles of certified mail on date respondent contends based on the presumption of official regularity that petitioner received the notice_of_deficiency petitioner testified that he did not receive the notice_of_deficiency respondent asks us to disregard petitioner’s testimony because he has a criminal record we disagree petitioner’s habit is to aggressively assert his rights in dealings with the u s government it appears from his litigating history that he responds to notices as required to preserve his litigating rights respondent does not contend otherwise we conclude that petitioner did not receive the notice_of_deficiency or have any other opportunity to dispute his underlying tax_liability for or c conclusion in appropriate circumstances we may remand a case to the appeals_office to provide a hearing under sec_6330 see 117_tc_183 harrell v commissioner tcmemo_2003_271 we will remand this case with petitioner is litigious frequently as the plaintiff or appellant see eg butti v goord n y s 2d people v butti n y s 2d people v butti n y s 2d butti v goord n y s 2d butti v goord n y s 2d people v butti n y s 2d u s bank trust natl association trustee v butti n y s 2d app div u s bank trust natl association trustee v butti n y s 2d app div butti v goord n y s 2d app div people v butti n y s 2d app div butti v goord n y s 2d app div state v butti n y s 2d app div butti v goord n y s 2d app div people v butti n y s 2d app div butti v goord n y s 2d app div butti v goord n y s 2d app div people v butti n y s 2d app div butti v angiolillo n y s 2d app div butti v butti n y s 2d app div petitioner apparently vigorously asserted his rights in these cases and appealed every adverse_ruling petitioner also has tenaciously asserted his rights in this case if he received the notice_of_deficiency as respondent asserts we believe he would have taken action to challenge it instructions to respondent to offer petitioner an opportunity for hearing under sec_6330 an appropriate order will be issued
